DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Accordingly, the Examiner has re-opened prosecution and a new action has been incorporated herein.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “that a depth of each of the plurality of second flutes is larger than the width of each of the plurality of second flutes” as in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends on cancelled claim 2.  Accordingly, it is unclear what is the specific scope of the claim as it is unclear to which claim, claim 3 should depend on.  For purposes of expediting prosecution, claim 3 will be interpreted as depending on claim 1.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shpigelman et al. US 2015/0147127 (hereafter—Shpigelman--).
In regards to claim 1, Shpigelman discloses a rotary tool (20), comprising: a main body having a circular columnar shape (see Figures 1-2), the main body comprising a rotation axis  (A) and extending from a first end (machining end) to a second end (shank end), wherein the main body comprises: a plurality of first flutes (main flutes 32) are located on an outer periphery of the main body and run at a helix angle θ1 (helix angle α) toward a rear side (toward the shank end) in a rotation direction (R) of the rotation axis (A) going along the main body toward the second end (shank end); a first cutting edge (38) located on at least a part of a ridge line where the outer periphery of the main body intersects with the plurality of first flutes (see Figures 5 and 6a); a plurality of second flutes (auxiliary flutes 34) are located on the outer periphery of the main body and run at a reverse helix angle θ2 (helix angle β) toward a front side (machining end) in the rotation direction (R) of the rotation axis (A) as going along the main body toward the second end, the plurality of second flutes (34) intersecting with the plurality of the first flutes (32); and a second cutting edge (40) located on at least a part of a ridge line where the outer periphery of the main body intersects with the plurality of second flutes (see Figures 5 and 6b), wherein the reverse helix angle θ2 is larger than the helix angle θ1 (paragraph [0056] specifies that the main helix angle α (or θ1)  can be less than the auxiliary or reverse helix angle β (or θ2); which means that the auxiliary or reverse helix angle β (θ2) is larger than the helix angle α (θ1)), m is a number of the plurality of first flutes which is m≥ 4, and n is a number of the plurality of second flutes which is n ≤ 24.  Specifically see lines 7-9 of paragraph [0073]; and a width (e.g. the extend of something from side to side) (W2 as in annotated zoomed version of Figure 2 of Shpigelman below) of each of the plurality of second flutes is smaller than a distance (W1) between the first flutes adjacent to each other, in the rotation direction of the rotation axis, in the plurality of first flutes.  It is noted that since the specific boundaries of where exactly each of 1) the width of the second flutes and 2) the distance between the first flutes have not been recited and defined, then giving broadest reasonable interpretation to the terms “width” and “distance”, since the shape of the second flute is a substantially “V” shape, the width or extent of the V-shape second flute from side to side, at the apex portion or at a portion closer to the apex of the V-shape, of the second flute, is smaller than a distance between adjacent first flutes (see annotated Figure 2 below).  Shpigelman discloses that the desired number of each of the first flutes and second flutes will depend on the desired optimal performance when machining, depending on the particular application.

    PNG
    media_image1.png
    488
    687
    media_image1.png
    Greyscale

However, Shpigelman fails to explicitly disclose that m≥ 5, m-n ≥ 3, and m and n are coprime numbers.
Nevertheless, since Shpigelman does indeed disclose that cutting tool has a number of first flutes, the number being m and m being greater or equal to 4, and that the cutting tool has a number of second flutes, the number being n, and n being less than or equal to 24, and these values will depend on the particular machining application and desired optimal performance, then the desired value of the number (m) of the first flutes and the desired value of the number (n) of the second flutes is recognized as a result effective variable, i.e. a variable which achieves a recognized result. 
In this case, the recognized result is that the values of the number of each of the first flutes and second flutes will depend on the specific material being machined and its particular machining application and desired optimal performance. 
Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined number of first flutes, the number being m and m being greater or equal to 4, and that the cutting tool has a number of second flutes, the number being n, and n being less than or equal to 24, were disclosed in the prior art by Shpigelman, it is not inventive to discover the optimum workable range/value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Shpigelman’s value of m be for example 11, which is within Shpigelman’s disclosed range of m≥ 4 and also satisfies the “m≥ 5” claimed clause; and have the values of n be for example 7, which is within Shpigelman’s disclosed range of n ≤ 24 and also satisfies the “m-n ≥ 3” (11-7=4 which is ≥ 3) claimed clause; both 11 and 7 being coprime numbers.  In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
Additionally, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention to try having the value of m be for example 11, which is within Shpigelman’s disclosed range of m≥ 4 and also satisfies the “m≥ 5” claimed clause; and have the values of n be for example 7, which is within Shpigelman’s disclosed range of n ≤ 24 and also satisfies the “m-n ≥ 3” (11-7=4 which is ≥ 3) claimed clause; both 11 and 7 being coprime numbers; in an attempt to acquire optimal performance when machining, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as having m≥ 1 and n ≤ 7).
In regards to claim 3, Shpigelman as modified discloses the rotary tool according to --claim 1--, Shpigelman as modified also discloses that a depth (refer to a maximum depth defined between a top-most portion of the second flute and a bottom-most portion of the second flute as in annotated Figure 2 above) of each of the plurality of second flutes is larger than the width (W2) of each of the plurality of second flutes.  In a similar manner, since the specific boundaries of where exactly each of the width of the second flutes and the depth of the second flutes has not been recited and defined, then giving broadest reasonable interpretation to the term “depth”, a depth measured radially and defined as being 1) a depth between and starting at the apex portion of the V-shape, and 2) a maximum center point between each of the legs of the V-shaped opposite to the apex portion, is larger than the width W2 of each of the second flutes as in annotated Figure 2 above.
In regards to claim 4, Shpigelman as modified discloses the rotary tool according to claim 1, Shpigelman as modified also discloses that the helix angle θ1 is smaller than the reverse helix angle θ2 in absolute value.
However, Shpigelman fails to disclose that the values of the helix angle θ1 are 0°< θ1<45° and the values of the reverse helix angle θ2 are 45° < θ2< 90°.
Nevertheless, since Shpigelman does indeed disclose that helix angle θ1 is smaller than the reverse helix angle θ2 in absolute value, then the absolute value of each of the helix angles are recognized as a result effective variable, i.e. a variable which achieves a recognized result. 
In this case, the recognized result is that the values of to which each of the flutes are being disposed (helix angle) will depend on the desired chip removal when machining and reduction of chatter and vibration. 
Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined absolute value of the helix angle θ1 and a defined absolute value of helix angle θ2;  the absolute value of the helix angle θ1 being smaller than the absolute value of the reverse helix angle θ2, were disclosed in the prior art by Shpigelman, it is not inventive to discover the optimum workable values/ranges by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Shpigelman’s values of the helix angle θ1 be 0°< θ1<45° and the values of the reverse helix angle θ2 be 45° < θ2< 90°.  In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
In regards to claim 5, Shpigelman as modified discloses the rotary tool according to claim 1, Shpigelman as modified also discloses that the first cutting edge (38) comprises a plurality of first cutting edge elements (see Figure 5, refer to each of the cutting elements or teeth) divided by the second flutes (34), and the second cutting edge (40) is overlapped with an orthogonal line to the rotation axis at an end portion of the first cutting edge element which is located at a side of the second end in a side view (see Figure 2, and note that the first cutting edge element directly joins the second cutting edge, when an orthogonal line to the rotation axis at an end portion of the first cutting edge is being drawn, in the same way as presented by the Applicant).
In regards to claim 6, Shpigelman as modified discloses the rotary tool according to claim 1, Shpigelman as modified also discloses, the machining process to be one of routing or end milling (routing or end milling see paragraph [0053]) on which the rotary cutting tool inherently by the process, is to be brought, rotatably, to the workpiece in order to contact it for machining the workpiece, and then after the machining is finished, the rotary cutting tool is to be moved away from the workpiece.
Allowable Subject Matter
The indicated allowability of previously objected claim 3 is withdrawn in view of the new broadest reasonable interpretation of the Shpigelman reference as incorporated as aforementioned.
Response to Arguments
Applicant’s arguments filed on 08/05/2022 with respect to amended claim 1 to include previously presented claim 2 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 USC § 103 over of US 2015/0147127 (hereafter—Shpigelman--) has been incorporated as aforementioned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722